     Case: 4:19-cv-02690-NCC Doc. #: 1 Filed: 10/01/19 Page: 1 of 3 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ANNA JARVIS                                   )
                                              )
        Plaintiff,                            )      CASE NO.:       4:19-cv-2690

                                              )
v.                                            )
                                              )
AMCOL SYSTEMS, INC.,                          )
                                              )
        Defendant.                            )

             DEFENDANT AMCOL SYSTEMS, INC.’S NOTICE OF REMOVAL

        COMES NOW Amcol Systems, Inc., by and through counsel, to file this Notice of

Removal.

                                     REMOVED ACTION

        1.      Amcol Systems, Inc. (“Defendant”) is the named Defendant in a civil action

Plaintiff filed in the Circuit Court of the City of St. Louis, Missouri on September 3, 2019.

                            PAPERS FROM REMOVED ACTION

        2.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, Defendant has attached to

this Notice of Removal a copy of the documents filed in State Court for the removed case,

including a copy of all process, pleadings, and orders served on Defendant on September 27, 2019.

                       THE VENUE REQUIREMENT IS SATIFSFIED

        3.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

State Court action is pending.
   Case: 4:19-cv-02690-NCC Doc. #: 1 Filed: 10/01/19 Page: 2 of 3 PageID #: 2



                                     REMOVAL IS TIMELY

       4.      Plaintiff’s Petition was served upon Defendant on September 27, 2019. This Notice

of Removal is filed within thirty (30) days of Defendant’s receipt of Plaintiff’s Petition, and is thus

timely filed under 28 U.S.C. § 1446(b).

                                     FEDERAL QUESTION

       5.      According to Plaintiff’s Petition, this is an action for alleged violations of the Fair

Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (“FDCPA”).

       6.      Under FDCPA § 1692k(d), this Court has original federal question subject matter

jurisdiction of this action without regard to the amount in controversy. In addition, this action

arises under the laws of the United States, specifically the FDCPA. Therefore, this Court has

subject matter jurisdiction under 28 U.S.C. § 1331. Accordingly, this action may be removed to

this Court, as provided by 28 U.S.C. 1441(a) and (c)(1)(A).

                               FILING OF REMOVAL PAPERS

       7.      Under 28 U.S.C. § 1446(d), written notice of the removal of this action has been

given simultaneously to Plaintiff’s counsel, and a Notice to Clerk of Removal has been

simultaneously filed with the Circuit Court of the City of St. Louis, State of Missouri.

       WHEREFORE, Defendant Amcol Systems, Inc. does hereby remove the above captioned

action from the Circuit Court of the City of St. Louis, State of Missouri and requests that further

proceedings be conducted in this Court as provided by law.

                                               Respectfully submitted,

                                               AMCOL SYSTEMS, LLC

                                               By: /s/ Dennis J. Barton III
                                               Dennis J. Barton III #55176MO
                                               The Barton Law Group, LLC
                                               17600 Chesterfield Airport Road, Suite 201
                                               Chesterfield, Missouri 63005


                                                  2
   Case: 4:19-cv-02690-NCC Doc. #: 1 Filed: 10/01/19 Page: 3 of 3 PageID #: 3



                                            Telephone:    (636) 778-9520
                                            Facsimile:    (636) 216-6004
                                            dbarton@bartonlawllc.com
                                            Attorney for Defendant

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 1, 2019, a true copy of the foregoing was
served upon the party below by the federal court’s CM/ECF:

Richard A. Voytas, Jr., #52046
rick@rossvoytas.com
12444 Powerscourt Drive, Ste 370
St. Louis, MO 63131
Phone: (314) 394-0605
Fax: (636) 333-1212
Attorney for Plaintiff

                                                           /s/ Dennis J. Barton III




                                               3
